Name: Commission Regulation (EEC) No 376/91 of 15 February 1991 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 43/36 Official Journal of the European Communities 16 . 2. 91 COMMISSION REGULATION (EEC) No 376/91 of 15 February 1991 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products HAS ADOPTED THIS REGULATION : Article 1 Article 10 (2) of Regulation (EEC) No 2729/81 is hereby replaced by the following : '2. With regard to products falling within refund nomenclature code 0405 00 10 700, the refund fixed shall be applicable to exports to destination 056 (Soviet Union) specified in the Annex to Commission Regulation (EEC) No 91 /91 Q only when made under cover of an export licence with advance fixing of the refund. The licence shall indicate the country of desti ­ nation and shall require that the goods be exported to that destination . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2729/81 (3 ), as last amended by Regulation (EEC) No 252/91 (4), lays down that the refund for butter with a fat content, by weight, of 82 % or more but less than 85 % that is intended for the Soviet Union is to be fixed in advance ; whereas the purpose of this provision cannot be achieved unless, at the same time, the export licence requires that the goods be exported to the destination given ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 0 OJ No L 11 , 16. 1 . 1991 , p. 5.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p . 13 . (2) OJ No L 362, 27. 12. 1990, p. 5. 0 OJ No L 272, 26. 9 . 1981 , p . 19 . (4) OJ No L 27, 1 . 2. 1991 , p. 65 .